DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 02/01/2020 have been fully considered but they are not persuasive. In response to applicant argument that the prior art does not teach or suggest the current amendment to independent claim 1 and 13, Examiner respectfully disagrees. Jordan teaches cylindrical aperture 112 (equivalent to the claimed pipe chamber) is depicted in annotated fig. 3 as being in communication with the holder recess wherein the pipe chamber (cylindrical aperture 112) is in open communication with the holder recess (depicted in annotated fig. 3. Jordan further teaches an elongated packer (The grinding mechanism 130) slidably disposed at least partially within the holder (The grinding mechanism may be rotatable about an axis extending lengthwise through the third compartment [0007]). Since Jordan may be rotatable about an axis extending lengthwise thereby reading on the limitation of “wherein the elongated packer is axially aligned with the pipe chamber” and in the closed position, the packer is positioned proximate the smoking pipe (depicted in annotated fig. 3).
Applicant’s arguments with respect to new claims 21 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1-6, 11, 13-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jordan (US 2017/0035105).
Regarding claim 1-2, 13, Jordan teaches a container (smoking device 100) for smoking supplies and a smoking kit comprising:
a body (outer housing 110h) comprising a first end (upper portion 120) and an opposite second end (lower portion 110), wherein a pipe chamber (cylindrical aperture 112) is defined in the first end and a holder recess is defined in the second end (depicted on annotated fig. 3), 

    PNG
    media_image1.png
    608
    375
    media_image1.png
    Greyscale
wherein the pipe chamber (cylindrical aperture 112) is in open communication with the holder recess (depicted in annotated fig. 3);
and wherein the pipe chamber is configured to removably receive a smoking pipe 200 such that at least a portion of the smoking pipe extends into the holder recess (depicted in annotated fig. 3); 
a holder (inner housing 115) at least partially disposed within the holder recess (annotated fig. 3), the holder being slidable within the holder recess between at least a closed position and a smoking position (implicitly taught), wherein when in the smoking position;
the smoking pipe 200 comprising a first end extending from the body and an opposite second end configured to receive a portion of the smoking material, wherein the second end extends into the holder recess (depicted in annotated fig. 3) and wherein the smoking pipe is axially aligned with the elongated packer when disposed at least partially within the pipe chamber (A plurality if apertures 212 may extend between a wall that divides the cylindrical apertures 116, 118 to facilitate insertion of the pipe 200 through the aperture 118 [0036] and annotated fig. 3);
a lighting chamber (a lighter 160 may be removably or permanently press-fit into a proximal end of the compartment 116 [0035]) defined in the first end and open to the W) is formed between the body (An indicator window W including an aperture formed in the outer housing 110h and a clear or transparent material (e.g., glass or plastic) which is fitted within the aperture may facilitate viewing the inner housing 115 [0030]);
the holder, the holder comprising a holding compartment (compartment 116) configured to hold smoking material (in which a leafy, combustible material or substances [0030]); and an elongated packer (The grinding mechanism 130) slidably disposed at least partially within the holder (The grinding mechanism may be rotatable about an axis extending lengthwise through the third compartment [0007]). Since Jordan may be rotatable about an axis extending lengthwise thereby reading on the limitation of “wherein the elongated packer is axially aligned with the pipe chamber” and in the closed position, the packer is positioned proximate the smoking pipe (depicted in annotated fig. 3). 
Regarding claim 3-4, Jordan teaches the holding compartment comprises a resealable lid and the lid comprises a handle, and wherein the handle is disposed proximate the lighter chamber and configured to retain the lighter within the lighter chamber, when the holder is in the closed position (fig. 2 and fig. 9).
Regarding claim 5, Jordan teaches wherein a packer chamber is defined in the holder and the elongated packer is at least partially disposed within the packer chamber (depicted in annotated fig. 3). Jordan further discloses  a grinding mechanism 130 that may include a screw 
Regarding claim 6, Jordan teaches the elongated packer comprises a head (cutter 133), a tail (rotatable wheel 135), and a shaft (screw 132) extending there between, and wherein the tail is disposed outside of the holder (fig. 3 and 9).
Regarding claim 11, Jordan teaches wherein the holder is completely removable from the body (annotated fig. 3).
Regarding claim 14, Jordan teaches a lighter 160 removably disposed at least partially within the lighter chamber (a lighter 160 may be removably or permanently press-fit into a proximal end of the compartment 116 [0035]).
Regarding claim 17, Jordan teaches the smoking pipe is a straight pipe that is substantially cylindrical (annotated fig. 3).
Regarding claim 18, Jordan teaches the elongated packer is aligned with the smoking pipe (annotated fig. 3).
Regarding claim 19, Jordan teaches a packer chamber is defined in the holder and the elongated packer is at least partially disposed within the packer chamber (annotated fig. 3), and wherein the packer chamber is in communication with the holding compartment such that when the holder is in the closed position, the smoking material is flowable from the holding compartment to the second end of the smoking pipe via movement of the elongated packer (a grinding mechanism 130 that may include a screw 132 that is configured to direct substances from the compartment 116 in an upward direction [0030]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-10 and 18-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2017/0035105).
Regarding claim 7-8, Jordan teaches in the current embodiment the holding compartment and the packer chamber are separated by a wall and a first wall, an opposite second wall, and two opposing side walls, each wall extending between the first end and the second end (fig. 9), but does not explicitly disclose wherein a hole is defined in the wall, and wherein when the elongated packer is in the retracted position, the head covers the hole, and when the elongated packer is in the extended position, the hole is uncovered. However Jordan discloses in another embodiment, a smoking device 100A that is substantially similar to the smoking device 100 may include a dividing wall 210 that separates the compartment into an upper or proximal compartment and a lower or distal compartment 116p, 116d, respectively, 
Regarding claim 9-10, Jordan teaches a cap, wherein the cap is selectively engagable with the pipe chamber at the first end of the body (fig. 3 and 5) and the aperture and the cap comprises a tether (hinge H), and wherein the tether is coupled to one of the two side walls (the hinge H pivotably connecting the upper and lower portions 120, 110 [0034]).
Regarding claim 15, Jordan does not explicitly disclose that the pipe chamber and the lighter chamber are adjacent to each other such that an ignition system of the lighter is positioned proximate to the second end of the smoking pipe. However a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modify the invention of Jordan to correspond with the configuration of the claimed invention. 
Regarding claim 16, Jordan teaches wherein when the holder is in the smoking position, a lighting chamber is formed between the body and the holder (see rejection of claim 1 and 13), The lighting chamber W of Jordan appears sized enough in fig. 2 to read on the limitation of .
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2017/0035105) as applied to claim 1 above, and further in view of  Kaplan (US 2017/0241642).
Regarding claim 12, Jordan teaches that the outer housing 110h (claimed body) window W may be a clear or transparent material (e.g. glass or plastic) and the inner housing 115 (claimed holder) may be formed from a clear or transparent material but is silent to the body and the holder formed from a silicone- based material. Kaplan (directed to container for smoking supplies) discloses a lighter case made of different material or combinations of materials, and / or may comprise coatings, including plastics, silicones, and latex [0107]. Kaplan establishes silicone and plastics as obvious variant. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to modify the body and holder of Jordan to be made of the silicone material disclosed by Kaplan because it has been held that a simple substitution of one known element for another to obtain predictable results is prima facie case obvious (See MPEP § 2143I (B)). 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan (US 2017/0035105), and further in view of Scharf et al. (US 20130214074).
Regarding claim 21, Jordan teaches a container (smoking device 100
a holder (inner housing 115) at least partially disposed within the holder recess (annotated fig. 3), wherein the holder has a first end with a collar 117, the holder being slidable within the holder recess between at least a closed position (annotated fig. 3),
a body (outer housing 110h) comprising a first end (upper portion 120)and an opposite second end (lower portion 110), wherein a pipe chamber (cylindrical aperture 112) is defined in the first end and a holder recess (depicted in annotated fig. 3) is defined in the second end. 
a lighting chamber is formed between the body and the holder within the holder recess (a lighter 160 may be removably or permanently press-fit into a proximal end of the compartment 116 [0035]), the holder comprising: a holding compartment configured to hold smoking material (in which a leafy, combustible material or substances [0030]); and an elongated packer (The grinding mechanism 130) moveably disposed at least partially within the holder (The grinding mechanism may be rotatable about an axis extending lengthwise through the third compartment [0007]). Since Jordan may be rotatable about an axis extending lengthwise thereby reading on the limitation of “wherein the elongated packer is axially aligned with the pipe chamber” and in the closed position, the packer is positioned proximate the smoking pipe (depicted in annotated fig. 3)
 the pipe chamber is configured to removably receive a smoking pipe such that at least a portion of the smoking pipe extends into the holder recess (annotated fig. 3)
Jordan does not explicitly disclose wherein a pair of spaced apart grooves are defined within the holder recess, and wherein whereby the collar is received within a . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747
/ERIC YAARY/Examiner, Art Unit 1747